DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “are described,” which is a phrase, which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javois et al. (2012/0065667). Javois et al. disclose, at least in figures 1-13 and paragraphs [0046]-[0051], [0072], and [0073]; a device for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (2) having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (wires, according to para. [0046] and [0047] having a braided structure, wherein the plurality of filaments are secured at the distal end thereof, wherein a distal region of at least some of the plurality of filaments extend beyond the distal end of the permeability shell and form an extension (6 or 7) having a generally circular shape when expanded; wherein the  by a cylindrical hub (5)  having a proximal and distal end, and wherein the extension extends from the distal end of the cylindrical hub, wherein the plurality of filaments extending beyond the distal end of the permeable shell each have a distal end, and wherein the distal ends of the plurality of filaments extending beyond the distal end of the permeable shell define a circumference of the circular shape (at 6 or 7), wherein the distal regions of the at least some of the plurality of filaments forming the extension are braided (at 6 or 7), wherein the distal regions of the at least some of the plurality of filaments forming the extension are partially braided (at 6 or 7) and , wherein the elongate resilient filaments of the permeable shell include nitinol wires (according to para. [0047].
Claims 1, 4, 6, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frid (8,715,338).  Frid discloses, at least in figures 4 and 7 and col. 3, lines 9-11; col. 4 lines 49-61; col. 5, lines 31-65; and col. 6 lines 26-39; a device for treatment of an aneurysm (20) within a patient's vasculature, comprising: a self-expanding resilient permeable shell (7) having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments having a braided structure, wherein the plurality of filaments are secured at the distal end thereof (via 29, as shown in fig. 8), wherein a distal region of at least some of the plurality of .
Frid also discloses a method for treating a cerebral aneurysm (20), comprising the steps of: providing an implant structure comprising: a self-expanding resilient permeable shell (7) having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments having a braided structure, wherein the plurality of filaments are secured at the distal end thereof (via 29, shown in fig. 8), wherein a distal region of at least some of the plurality of filaments extend beyond the distal end of the permeability shell and form an extension (6) having a generally circular shape when expanded; wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter (a catheter or insertion tool, according to col. 4, lines 51-52 and col. 6 lines 29-31) and has an expanded state with a globular, axially shortened configuration relative to the radially constrained state, the permeable shell having a plurality of openings  (in the meshed structure formed between the braided filaments, advancing the implant within a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Javois et al. (2012/0065667) in view of Aboytes et al. (9,855,051).  Javois et al. disclose the invention substantially as claimed, but do not explicitly disclose that elongate resilient filaments of the permeable shell include drawn filled tubes, wherein the drawn filled tubes comprise an external nitinol tube and a highly radiopaque material concentrically disposed within the external tube, or wherein the elongate resilient filaments of the permeable shell include nitinol wires and drawn filled tubes. Aboytes et al. teach, at least in col. 52, lines 12-34; a device, wherein elongate resilient filaments of a braid or mesh may include drawn filled tubes, wherein the drawn filled tubes comprise an external nitinol tube and a highly radiopaque material (e.g., platinum) concentrically disposed within the external tube, or wherein the elongate resilient filaments include nitinol wires and drawn filled tubes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Aboytes et al., to modify the permeable shell of Javois et al., so that it includes filaments as claimed.  Such modifications would allow the device to have the desired physical and mechanical attributes of shape memory metals as well as the visibility of radiopaque materials.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frid (8,715,338) in view of Aboytes et al. (9,855,051).  Frid discloses the invention substantially as claimed, but does not explicitly disclose that the elongate resilient filaments of the permeable shell include drawn filled tubes, or wherein the elongate .
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771